Exhibit 10(ii) Date Plan Approved September 12, 2013 GRAYBAR ELECTRIC COMPANY, INC. SUPPLEMENTAL BENEFIT PLAN Effective January 1, 1987 Amended Effective January 1, 2009 Restated as of January 1, 2014 AMENDED AND RESTATED GRAYBAR ELECTRIC COMPANY, INC. SUPPLEMENTAL BENEFIT PLAN 1. Purpose Sections 401(a)(17), 415 and 417(e) of the Internal Revenue Code of 1986 (the "Code") restrict benefit payments under the Graybar Electric Company, Inc. Pension Plan (the "Pension Plan") and allocations to a Member's account under The Profit Sharing and Savings Plan of Graybar Electric Company, Inc. (the "Profit Sharing Plan"). Code §401(a) also proscribes the inclusion of certain deferred compensation in the compensation taken into account under such Plans. However, a company may pay benefits and/or make allocations without regard to such restrictions through an unfunded supplemental benefit plan. The purpose of this "Supplemental Benefit Plan" is to provide benefits to those Pension Plan and Profit Sharing Plan participants whose benefits may be limited by any provision of Code §§401(a), 415 and 417(e), on a basis consistent with the Pension Plan and Profit Sharing Plan without regard to any limitations contained in such sections and to provide benefits to any such other individuals as Graybar Electric Company, Inc. (“Company”) may designate as eligible hereunder from time to time. This Supplemental Benefit Plan is amended and restated effective January 1, 2014 to reflect certain Plan administration issues as provided herein. 2. Eligibility Any participant in the Pension Plan or member of the Profit Sharing Plan whose Retirement Income (as defined in the Pension Plan) or annual allocation under the Profit Sharing Plan is limited, directly or indirectly, by any requirement of Code §§401(a), 415 or 417(e), or whose Compensation as defined in Section 4 hereof is not used in calculating such Retirement Income or annual allocation, or such other individuals as the Company may designate as eligible hereunder from time to time, shall be eligible for benefits under this Supplemental Benefit Plan. An individual participating in this Supplemental Benefit Plan shall be referred to as a Participant. 3. Amount of Benefits (a) Supplemental Pension Benefit. The supplemental pension benefit payable to an eligible Participant or the Participant’s spouse shall equal the excess, if any, of (A) over (B), where: (A) is the Retirement Income which would have been paid to such Participant or the
